Citation Nr: 1424686	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  10-22 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to additional educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran served on active duty from June 2003 to October 2007 with additional service in the National Guard.   

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which determined that the Veteran was not entitled to additional educational benefits in excess of 13 months and 10 days. 


FINDING OF FACT

The Veteran has been provided the maximum educational assistance permitted by law.  


CONCLUSION OF LAW

The criteria for additional educational assistance have not been met.  38 U.S.C.A. § 3695(a) (West 2002); 38 C.F.R. § 21.4020 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION 

Between August 1999 and May 2003, VA paid the Veteran educational assistance benefits under Chapter 1606 (Selected Reserve) and Chapter 30 (Montgomery GI Bill).  The Veteran then served on active duty from June 2003 to October 2007.  In June 2009, the Veteran applied for Chapter 33 (the Post-9/11 GI Bill) benefits.  In June 2009, VA informed the Veteran that he had 13 months and 10 days of full-time education benefits remaining.  The record indicates that VA provided these education benefits.  The Veteran seeks additional benefits to cover the remainder of his educational program.  Alternately, he seeks to repay VA for benefits paid under Chapter 1606 so additional benefits can be paid under Chapter 33.   

Pertinent VA law and regulations indicate that the aggregate period for which any person may receive educational assistance benefits under two or more programs, including Chapter 1606 and Chapter 33, may not exceed 48 months (or the part-time equivalent thereof).  38 U.S.C.A. § 3695(a); 38 C.F.R. § 21.4020.  

The Veteran used 24 months and 20 days of benefits under Chapter 1606.  He was then provided 13 months and 10 days of additional education assistance under Chapter 33, for a combined total of 48 months of education benefits.  The Board acknowledges the Veteran's contentions and understands his concerns.  However, the Board is bound by statutory law and VA regulations and must deny a claim where there is lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  The law does not authorize additional education benefits or the repayment of previously used benefits for later use.  

As the law, as mandated by statute, and not the evidence is dispositive of the claim, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim.  Thus, any deficiencies of notice or assistance are moot.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001); VAOPGCPREC 5-2004.
  

ORDER

Additional educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


